Order unanimously affirmed without costs. Memorandum: Plaintiff appeals from an order of Supreme Court granting defendant’s motion for partial summary judgment on his first counterclaim and denying plaintiff’s motion to renew.
Plaintiff solicited clients of the partnership after selling his interest in the partnership to defendant, thereby breaching his duty to refrain from impairing the "goodwill” transferred in the purchase. The parties voluntarily entered into a "Termination Agreement” by which the plaintiff sold his partnership interest to defendant. Plaintiff therefore has a legal duty to refrain from acting to impair the "goodwill” transferred to defendant and his solicitation of former clients was a breach of that duty (see, Mohawk Maintenance Co. v Kessler, 52 NY2d 276, 285-286). Therefore, we conclude that Supreme Court properly granted defendant’s motion for partial summary judgment. We also conclude that the motion to renew was properly denied (see, Lindsay v Fun Time, 184 AD2d 1036). (Appeal from Order of Supreme Court, Onondaga County, Mordue, J.—Summary Judgment.) Present—Denman, P. J., Green, Balio, Fallon and Davis, JJ.